Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ arguments and amendments in response to the office action dated 8/11/2020. Claims 106 and 119 has been amended. Claims 106-127 are pending. The examiner discussed claim amendments with Atty. Danielle Paglia on 4/19/2021 and after discussion with her client, the attorney approved the following examiner’s amendments on 4/27/2021. In light of the filing of the terminal disclaimer, claim amendments dated 2/11/2021 and the following examiner’s amendments the rejections of record are withdrawn. The withdrawn claims 113, 114, 116-117, 122-125 are rejoined. Claims 106-108, 110, 112-127 are allowed. 
	Claims 113, 114, 116-117, 122-125 previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement in regards to species election as set forth in the Office action mailed on 1/28/2020, is hereby withdrawn and claims 113, 114, 116-117, 122-125 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Paglia on 4/27/2021.
The application has been amended as follows: 
1. DELETE claims 109 and 111.
2. REWRITE claim 110 as:
The method of claim 106, further comprising administering to the patient a therapeutically effective amount of a DNA damaging agent, wherein the DNA damaging agent is selected from radiation, Cisplatin, Oxaliplatin, Carboplatin, Nedaplatin, Lobaplatin, Triplatin Tetranitrate, Picoplatin, Satraplatin, ProLindac, Aroplatin, Camptothecin, Topotecan, Irinotecan/SN38, Rubitecan, Belotecan, Idarubicin, Amrubicin, Pirarubicin, Valrubicin, Zorubicin, Teniposide, Aminopterin, Methotrexate, Pemetrexed, Raltitrexed, Pentostatin, Cladribine, Clofarabine, Fludarabine, Thioguanine, Mercaptopurine, Fluorouracil, Capecitabine, Tegafur, Carmofur, Floxuridine, Cytarabine, Gemcitabine, Azacitidine, Hydroxyurea, Mechlorethamine, Cyclophosphamide, Ifosfamide, Trofosfamide, Chlorambucil, Melphalan, Prednimustine, 

				REASONS FOR ALLOWANCE
	The instant claims are directed to a method of treating cancer in a patient, comprising administering to a patient in need thereof a therapeutically effective amount of an ATR inhibitor compound, VE-822 and an inhibitor of poly(ADP-ribose) polymerase (PARP) I and/or II, wherein the cancer is selected from the group consisting of melanoma, lung cancer, osteosarcoma, ovarian cancer, colorectal cancer, and breast cancer.
The closest prior art, Charrier (US 20100222318) discloses a genus of pyrazine AIR inhibitor compounds and within the scope of the genus, including ATR inhibitor compound VE-822. The reference do not teach PARP inhibitor in combination with VE-822 for the treating the cancers as claimed. Maciag (US 20120238518) teaches the use of a DNA damaging agent in combination with a PARP inhibitor in small lung cancer. The prior art teach the use of PARP inhibitors in combination therapy with other agents in the treatment of various types of cancers including the selective cancers as in the instant claims. Applicants' have demonstrated cancer selective synergistic effects of VE-822 with rucaparib, with non-small lung cancer cells, osteosarcoma cells, colorectal cancer cells, breast cancer cells and no synergistic effects with normal cells (see 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627